Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 11/22/2019, assigned serial 16/692,619 and titled “System for Controlling or Monitoring a Vehicle System Along a Route.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s arguments filed on 02/02/2022 have been fully considered and persuasive.  The previous 35 U.S.C. 101 rejection and 35 U.S.C. 103(a) rejection have been withdrawn.
The prior art closest to the subject matter of the claimed invention is the patent application publication No. US 2013/0268172 A1 (Nandedkar reference).  Nandedkar discloses a system and a method for identifying an erroneous speed of a vehicle.  The main idea of the Nandedkar’s invention is that the system receives the input size of a wheel of a vehicle.  Based on the input size of the wheel, the system determines a derived speed and further determines a reference speed of the vehicle as the vehicles, compares the derived speed with the reference speed, and identifies an error in the input size of the wheel based on the difference between the derived speed and the reference speed.  Nandedkar obviously focused on identifying erroneous vehicle speeds rather than controlling operation of the vehicle system according to a trip plan of the vehicle.  As disclosed by Nandedkar, the first speed of the vehicle is determined 
The subject matter of the claimed invention is distinguished from this prior art in that it comprises “controlling operation of the vehicle system according to a trip plan of the vehicle system over a trip of the vehicle system, wherein the controlling comprising: receiving operational settings of the trip plan; inputting the operational settings into a system model of the vehicle system to determine a reference metric of the vehicle system; and comparing the reference metric to a system-handling metric of the vehicle system.”  It is found that neither Nandedkar alone nor in a combination teaches or suggests such a system/method as claimed by applicants.  
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TUAN C TO/Primary Examiner, Art Unit 3667